Exhibit 10.7

 

RUTH’S HOSPITALITY GROUP, INC.

AMENDED AND RESTATED 2005 LONG-TERM EQUITY INCENTIVE PLAN

 

OMNIBUS AMENDMENT TO AWARD AGREEMENTS

 

February ____, 2017

 

[NAME]’1

[TITLE]

 

Re: Your Outstanding Restricted Shares

 

Dear [NAME]:

 

Reference is hereby made to the following equity award agreements previously
entered into by and between you and Ruth’s Hospitality Group, Inc. (the
“Company”) under the Company’s Amended and Restated 2005 Long-Term Equity
Incentive Plan (the “Plan”), as amended from time to time (collectively, the
“Award Agreements”):

 

 

1.

Restricted Stock Award Agreement by and between you and the Company, dated
[DATE], granting [NUMBER] shares of restricted stock.

 

2.

Restricted Stock Award Agreement by and between you and the Company, dated
[DATE], granting [NUMBER] shares of restricted stock.

 

3.

[LIST ADDITIONAL AWARDS AS APPLICABLE] (collectively, all such awards of
restricted stock referred to herein as the “Restricted Shares”).

 

[The Compensation Committee of the Board of Directors of the Company (the
“Committee”) clarifies that, in compliance with Section 7(•) of your Employment
Agreement dated [•], 20[•] (the “Employment Agreement”), and pursuant to its
interpretive authority under Section 3 of the Plan, if your employment is
terminated (i) by the Company other than for Cause or (ii) by you for Good
Reason and you timely complete all actions such that you become entitled to
severance compensation under Section 7(•) of the Employment Agreement (a
“Qualifying Termination”), your Restricted Shares shall continue to vest for the
twelve-month period immediately following the date of the Qualifying
Termination.]’2

 

[Furthermore, Committee hereby clarifies that, in compliance with Section 7(•)
of your Employment Agreement, and pursuant to its interpretive authority under
Section 3 of the Plan, if you have been continuously employed by the Company
from the date of the applicable Award Agreement until a Change in Control (as
defined in the Plan), then 100% of your Restricted Shares then outstanding and
unvested shall immediately vest, simultaneously with the consummation of the
Sale of the Company.]’3

 



--------------------------------------------------------------------------------



1 This amendment to be entered into for each of Michael O'Donnell, Arne Haak,
Cheryl Henry and Kevin Toomy.

2 This paragraph to be included for Michael O'Donnell, Arne Haak, Cheryl Henry
and Kevin Toomy.

3 This paragraph to be included only for Michael O'Donnell, Arne Haak and Cheryl
Henry.

 

 
 

--------------------------------------------------------------------------------

 

  

The Company is pleased to inform you that the Committee has approved a
modification to the Award Agreements for your benefit. Effective immediately,
and notwithstanding any other provision in the Award Agreements to the contrary,
the amount of cash or number of shares of Common Stock (as defined in the Plan)
otherwise deliverable to you pursuant to an Award Agreement shall be reduced by
any minimum statutorily required withholding obligation with regard to the
awards granted pursuant to the Award Agreement, as contemplated by Section 10 of
the Plan; provided, however, that, at your discretion, the number of shares of
Common Stock otherwise deliverable to you may be further reduced in an amount up
to the maximum individual tax rate in your particular jurisdiction, and only if
the Company has a statutory obligation to withhold taxes on your behalf, in such
case only if such reduction would not result in adverse financial accounting
treatment, as determined by the Company (and in particular in connection with
the effectiveness of the amendments to FASB Accounting Standards Codification
Topic 718, Compensation – Stock Compensation, as amended by FASB Accounting
Standards Update No. 2016-09, Improvements to Employee Share-Based Payment
Accounting).

 

Except as expressly provided herein, the Award Agreements and the incentive
equity awards granted thereunder shall continue to remain outstanding in full
force and effect in accordance with all of the terms and conditions of the Award
Agreements and the Plan, as amended from time to time.

 

*     *     *     *     *     *

 

 
2

--------------------------------------------------------------------------------

 

 

Very truly yours,

 

 

 

 

          RUTH’S HOSPITALITY GROUP, INC.                  AGREED AND
ACKNOWLEDGED         as of February ____, 2017             By:

 

 

 

 

 

            Name:            

 

 

 

 

 

Title:

 

 

 

[PARTICIPANT]

 

  

 

 

                 

 

Signature Page to Omnibus Amendment to Award Agreements